Citation Nr: 0720181	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  02-16 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.	Entitlement to an increased evaluation for enlarged 
prostate, history of prostatitis, currently evaluated as 40 
percent disabling. 

2.	Entitlement to a compensable initial evaluation for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1970 to March 
1972 and from June 1973 to October 2001.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2001 RO decision.  

In May 2007, the veteran testified in a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed. 

The Board received additional medical evidence from the 
veteran in May 2007 consisting of correspondence and 
information from the United States Customs Service regarding 
potential employment.  The new evidence was accompanied by a 
waiver of the veteran's right to initial consideration of the 
evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2006).  
Accordingly, the Board will consider the new evidence in the 
first instance in conjunction with the issue on appeal.


FINDINGS OF FACT

1.	On May 24, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification at the Board 
hearing and in writing that the veteran requested withdrawal 
of the issue of entitlement to an increased evaluation for 
enlarged prostate, history of prostatitis, currently 
evaluated as 40 percent disabling. 

2.	The veteran's service-connected hearing loss disability is 
manifested by level I hearing acuity in the right ear and 
level I hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.	The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2006).

2.	The criteria for the assignment of a compensable 
evaluation for bilateral sensorineural hearing loss have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.85, 4.86, Diagnostic Code 6100 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
June 2001, prior to the initial decision on the claim in 
November 2001.  Therefore, the timing requirement for a VCAA 
notice has been met and to decide the appeal would not be 
prejudicial to the claimant. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2006). 

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214 and the VA medical 
records.  In addition, the RO scheduled a hearing before the 
Board in May 2007 and scheduled VA examinations in July 2001 
and December 2002.  The claimant has not made the RO or the 
Board aware of any other evidence relevant to this appeal 
that needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to this claim.  
Accordingly, the Board will proceed with appellate review.

Enlarged Prostate

On May 24, 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification on record at the 
Board hearing and in writing that the veteran requested to 
withdraw the issue of entitlement to an increased evaluation 
for an enlarged prostate.  

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  Withdrawal may be made by the appellant or by 
his or her authorized representative.  38 C.F.R. § 20.204.

The Board finds that the criteria for withdrawal of a 
Substantive Appeal by the appellant have been met. 38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2006).  Accordingly, the appeal regarding the issue of 
entitlement to an increased evaluation for an enlarged 
prostate, history of prostatitis, currently 40 percent 
disabling, is dismissed.

Bilateral Hearing Loss

The veteran contends that he is entitled to a compensable 
evaluation for his service-connected bilateral hearing loss 
which is currently evaluated as 0 percent disabling.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But since the 
veteran timely appealed the rating initially assigned for 
this hearing disability, the Board must consider entitlement 
to "staged" ratings to compensate for times since filing 
the claim when the disability may have been more severe than 
at other times during the course of the appeal.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85.

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86.  The veteran's test results do not meet the 
numerical criteria for such a rating, and thus his bilateral 
hearing loss is to be rated by the method set forth in 38 
C.F.R. § 4.85.  

In a July 2001 VA Audiology Examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
25
55
LEFT
25
25
30
50
60

The average puretone threshold in the veteran's right ear was 
25 decibels.  The average puretone threshold in the veteran's 
left ear was 41 decibels.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 
100 percent in the left ear.  The diagnosis was moderately 
severe sensorineural hearing loss at 4000 Hz in the right ear 
and a mild to moderately severe hearing loss in the left ear 
with a slight conductive component observed at 250 Hz and 500 
Hz in the left ear.  

These findings produce hearing acuity level I in the right 
ear and level I in the left ear under Table VI of 38 C.F.R. § 
4.85.  Such results warrant a 0 percent rating when the 
auditory acuity levels are entered in Table VII of 38 C.F.R. 
§ 4.85.

In the December 2002 VA Audiology Examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
40
50
LEFT
35
40
45
55
70

The average puretone threshold in the veteran's right ear was 
34 decibels.  The average puretone threshold in the veteran's 
left ear was 53 decibels.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 96 
percent in the left ear.  The diagnosis was moderately severe 
high frequency sensorineural hearing loss in the right ear 
and a mild sloping-to-severe sensorineural hearing loss in 
the left ear.  

These findings produce hearing acuity level I in the right 
ear and level I in the left ear under Table VI of 38 C.F.R. § 
4.85.  Such results warrant a 0 percent rating when the 
auditory acuity levels are entered in Table VII of 38 C.F.R. 
§ 4.85.

As such, the Board finds that the veteran's bilateral hearing 
loss disability has remained constant, therefore he is not 
entitled to a staged rating, and he is entitled to a 0 
percent rating for his bilateral hearing loss disability 
since his date of claim.  

Extra-Schedular Evaluation

The Board acknowledges the veteran's assertion that his 
employment was interfered with by his service-connected 
hearing disability.  Entitlement to benefits on an extra-
schedular basis may be considered when the veteran is unable 
to secure and follow a substantially gainful occupation by 
reason of service- connected disability.  38 C.F.R. § 
3.321(b) (2006).

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 0 percent 
schedular evaluation.  The Board has considered the letters 
the veteran submitted regarding his employment with private 
companies, as well as the application to the U.S. Customs 
Service and his testimony in the May 2007 Board hearing.  

During the May 2007 Board hearing, the veteran asserted that 
he was entitled to an extra-schedular evaluation because he 
was denied federal employment due to his hearing disability.  
The veteran also testified that he withdrew another 
application for federal employment and was not chosen for 
state employment.  The veteran also testified that he was 
employed with two private companies on a contract basis 
overseas.  The veteran testified that he was able to get well 
paying jobs in the private sector, but not government 
employment which provided benefits and retirement packages.  

The evidence does not reflect that the disability at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  In fact, the evidence of record 
demonstrates that the veteran can obtain employment with 
private companies and has obtained employment with private 
companies on a contract basis.  Hence, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2006) is not warranted.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for a compensable rating for 
bilateral hearing loss.  Thus, the "benefit-of-the-doubt" 
rule does not apply, and the Board will deny the claim. 38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The issue of entitlement to an increased evaluation for 
enlarged prostate, history of prostatitis, currently 
evaluated as 40 percent disabling is dismissed.  

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


